In the Missouri Court of Appeals
             Eastern District
SEPTEMBER 30, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100272   ISAIAH FREITAG, APP V. STATE OF MISSOURI, RES

2.   ED100376 DAJUAN DRAKE, APP V STATE OF MISSOURI, RES

3.   ED100565 PATRICK JONES, APP V STATE OF MISSOURI, RES

4.   ED100684 DONALD DAVIS, APP V. BURLINGTON NORTHERN, RES

5.   ED100939 BRADLEY F. SNEED, APP V STATE OF MISSOURI, RES

6.   ED100981 EVELYN SILAS, APP V DIV OF EMPLOYMENT
     SECURITY,RES

7.   ED101113 LONNIE SNELLING, APP V ALEX LEWIS ETAL, DFT

8.   ED101179 IN THE INTEREST OF: C.M.L. & I.M.L.